 

Exhibit 10.1

 



LICENSE AGREEMENT

 

This License Agreement (“Agreement”), effective upon on the Effective Date, is
made between:

 

ExxonMobil Research and Engineering Company (“EMRE”), a Delaware corporation,
having offices at 1545 Route 22 East, Annandale, New Jersey 08801, and

 

FuelCell Energy, Inc., (“FCE”), a Delaware corporation, having offices at 3
Great Pasture Road, Danbury, Connecticut 06810.

 

wherein EMRE and FCE are each a “Party” and collectively the “Parties.”

 

BACKGROUND

 

EMRE and FCE are engaged in collaborative research and development projects to
evaluate and develop new and/or improved molten carbonate fuel cells to reduce
carbon dioxide emissions as defined in the JDA.

 

EMRE desires to acquire, and FCE is willing to grant, additional rights and
licenses under FCE Information and FCE Patents, subject to the terms and
conditions set forth in this Agreement.

 

TERMS AND CONDITIONS

 

1. PAYMENT.

 

In consideration for the grants herein, EMRE will make a one-time ten-million
United States dollars ($10,000,000 USD) payment to FCE payable within fifteen
(15) days of receipt of invoice issued on or after the Effective Date of this
Agreement. Payment details (i.e., bank wire transfer instructions) shall be
provided in the invoice.

 

2. GRANTS.

 

2.1Grants. FCE agrees to grant and hereby grants to EMRE and its Affiliates a
non-exclusive, worldwide, fully paid-up (upon payment of the amount set forth in
Section 1 (Payment)), perpetual, irrevocable (subject to Section 2.5 (Vesting)),
non-transferable (except pursuant to Section 5.1 (Assignment)) license and right
under FCE Information and FCE Patents, in each case, to the extent it is useful
to research, develop, and commercially exploit carbonate fuel cells in
applications in which the fuel cells concentrate carbon dioxide from industrial
and power sources, and for any other purpose attendant thereto or associated
therewith. Said right and license shall be sub-licensable to third parties
performing work for or with EMRE or its Affiliates (including, but not limited
to, sublicensing research and development partners and entities deploying units,
for or with EMRE or its Affiliates, at sites owned or operated by entities other
than EMRE or its Affiliates), but shall not otherwise be sub-licensable.

 

2.2Asset Sale. Any transfer, including any sale, lease or grant of lien, of one
or more of FCE Patents and FCE Information is subject to the grants herein.



 

2.3No Ownership Interest. This Agreement does not provide ownership of any FCE
Patents or FCE Information, unless provided in a separate agreement (e.g., the
JDA).

 



 Page 1 of 5 

 

  

2.4Bankruptcy. To the extent a court of competent jurisdiction determines that
this Agreement is subject to assumption or rejection under Title 11 of the U.S.
Code (the “Bankruptcy Code”):

 

(a) All rights and licenses granted to EMRE and its Affiliates under or pursuant
to this Agreement are, and will otherwise be deemed to be, for all purposes of
Section 365(n) of the Bankruptcy Code, licenses of rights to “intellectual
property” as defined in Section 101 of the Bankruptcy Code.

 

(b) If a case is commenced under the Bankruptcy Code by or against FCE and this
Agreement is rejected as provided in the Bankruptcy Code, and EMRE or any of its
Affiliates elects to retain its rights hereunder as provided in the Bankruptcy
Code, then EMRE and its Affiliates shall retain all rights hereunder in
perpetuity without further royalty payments of any kind and FCE (in any
capacity, including debtor-in-possession) and its successors and assigns
(including, without limitations, a trustee) shall not interfere with such
rights.

 

2.5Vesting. Upon payment of the amount set forth in Section 1 (Payment), EMRE
and its Affiliates shall be fully vested in the rights and licenses granted in
Section 2.1 (Grants), and said rights and license shall be irrevocable.

 

3. PUBLICITY and confidentiality.

 

3.1Agreement. The Agreement is confidential. The Parties agree, except as
otherwise stated herein, not to make any disclosure concerning the Agreement or
the terms and conditions thereof to any third party, without first obtaining the
written consent of the other Party, such consent not to be unreasonably
withheld. Notwithstanding the foregoing, the Parties may disclose this Agreement
or the terms and conditions thereof to Affiliates, subject to confidentiality.
Further, the Parties may disclose this Agreement or the terms and conditions
thereof to third parties in connection with (1) transactions with existing and
potential investors or lenders; (2) disputes; (3) compliance requirements of
governmental or regulatory authorities, including filings required by security
regulations; (4) recording rights and licenses with the United States Patent and
Trademark Office; and (5) transactions with actual and potential successors and
assignees and actual and potential licensees or sublicensees, provided to the
extent possible, in each instance (1)-(5), such Party will use reasonable
efforts to limit further dissemination of such information.

 

3.2FCE Information. Any confidential FCE Information provided by FCE shall be
subject to the confidentiality terms of the agreement (if any) under which the
information was provided.

 

WARRANTIES.

 

4.1Maintenance. The Parties agree that FCE is under no obligation to maintain
any FCE Patent or portion thereof or pursue issuance of any pending claims or
applications included in any FCE Patent.

 

4.2Warranties. FCE warrants that it has the authority to grant the license in
Section 2.1 (Grants) and that there are no liens, conveyances, mortgages,
assignments, encumbrances, or other agreements that would prevent or impair the
full and complete exercise of the terms of this Agreement.

 



 Page 2 of 5 

 



 

5. GENERAL PROVISIONS.

 

5.1Assignment. This Agreement will be binding upon and inure to the benefit of
the Parties and their successors, including without limitation any successor
owners of any FCE Patents or FCE Information. Subject to the terms and
conditions of this Agreement, the Agreement is assignable by a Party to any of
its Affiliates, but will not otherwise be assignable, including any assignment
by operation of law, by either Party without the prior written consent of the
other Party. Any and all assignments of this Agreement or of any part thereof
not made in accordance with this Article will be void.

 

5.2Integration. This Agreement contains the entire agreement of the Parties
solely with respect to the subject matter of this Agreement.  This Agreement
supersedes any prior agreements, understandings, or negotiations, whether
written or oral solely with respect to the subject matter of this Agreement. 
This Agreement can only be amended through a written document formally executed
by all Parties.

 

5.3Notices. All notices given under this Agreement shall be in writing and shall
be deemed to have been given if delivered to the other Party at its address set
forth below or to such other address designated by said Party in writing:

 

If to EMRE:

 

For notices related to invoices:

 

Attn:Brian C. McClaine,   R&D Planning Manager   brian.c.mcclaine@exxonmobil.com





 



For notices other than invoices:



 

Attn:Vice President, Research & Development   cc to Managing Counsel, Law
  ExxonMobil Research and Engineering Company   1545 Route 22 East,   Annandale,
New Jersey 08801

 

If to FCE:

 





Attn:President/CEO   FuelCell Energy, Inc.   3 Great Pasture Road,   Danbury,
Connecticut 06810

 



Such notice shall be deemed to be sufficiently given by the earliest of: (a)
delivering the same to a reputable courier service which requires a signature
upon delivery; (b) mailing the same by registered or certified first-class mail,
postage prepaid, return receipt requested; (c) sending the same by facsimile
transmission upon receipt confirmation (followed by mailing of same); (d)
sending the same by electronic mail upon receipt confirmation; or (e) actual
receipt by the addressee.

 



 Page 3 of 5 

 

 

5.4Governing Law. The validity and interpretation of this Agreement, and the
legal relations of the Parties to it, will be governed by the laws of the State
of New York, U.S.A., without recourse to its conflicts of law rules.

 

5.5Execution. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and both of which together shall constitute
one and the same instrument. To evidence its execution of an original
counterpart of this Agreement, a Party may send a copy of its original signature
on the execution page hereof to the other Party by electronic transmission and
such transmission shall constitute delivery of an executed copy of this
Agreement to the receiving Party as of the date of receipt thereof by the
receiving Party.

 

6. DEFINITIONS.

 

6.1“Affiliate(s)” means any legal entity which, directly or indirectly, at the
time in question, controls, is controlled by, or is under common control with
the designated Party. For the purposes of this definition, control is defined as
direct or indirect ownership of fifty (50%) or more of the voting interest or
economic interest in the controlled entity or such other relationship whereby
the controlling entity determines or has the right to determine the majority of
the Board of Directors or an equivalent governing body of the controlled entity.
With respect to ExxonMobil, “Affiliate(s)” shall additionally include (i) any
joint venture in which Exxon Mobil Corporation or any ExxonMobil “Affiliate” as
defined above (“the ExxonMobil Group”) is the operator and (ii) joint ventures
operated by others in which any entity in the ExxonMobil Group has an ownership
or equity interest or a production sharing arrangement.

 

6.2“Effective Date” means the date this Agreement is signed by the later Party
to sign.

 

6.3“JDA” means the Joint Development Agreement between the Parties, effective
April 30, 2016, bearing EMRE reference number EM09080 (“JDA”).

 



6.4“FCE Patents” means all patents and patent applications (including
continuations, continuations-in-part, or divisions thereof, including any patent
resulting therefrom, and reissues, re-exams or extensions thereof, and revisions
thereof arising from oppositions, inter partes proceedings, or other patent
office or judicial proceedings) of all countries, filed on or before April 30,
2021, that is owned or controlled by FCE or its Affiliates (in the sense of
having the right to license without accounting to others).

 

6.5“FCE Information” means all technical information, data, know-how, expertise,
and materials (including hardware, samples, models, algorithms, and software),
calculations, innovations, inventions, discoveries, improvements, formulations,
manufacturing techniques, equipment designs, methods, processes, and the like,
that are owned or controlled by FCE or its Affiliates (in the sense of having
the right to license without accounting to others) and provided directly by FCE
or its Affiliates to EMRE or its Affiliates under any agreement or otherwise, on
or before April 30, 2021.

 

 Page 4 of 5 

 



 

INTENDING TO BE LEGALLY BOUND, EMRE and FCE have caused this Agreement to be
executed by their duly authorized representatives.

 



EXXONMOBIL RESEARCH AND ENGINEERING COMPANY   FUELCELL ENERGY, INC.          
By:   /s/ Vijay Swarup     By:   /s/ Michael S. Bishop                 Name:  
Vijay Swarup     Name:   Michael S. Bishop                 Title:   VP, Research
& Development     Title:   EVP & Chief             Financial Officer   Date:  
June 8, 2019                    Date:   June 11, 2019  

 



 Page 5 of 5 

